            IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF NEW YORK
_________________________

JARMIE DAVID M.,

                 Plaintiff,
           v.                                   Civil Action No.
                                                5:18-CV-85 (DEP)

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                 Defendant.

__________________________

APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

OLINSKY LAW GROUP                         HOWARD D. OLINSKY, ESQ.
300 S. State Street                       EDWARD A. WICKLUND, ESQ.
Suite 420
Syracuse, New York 13202

FOR DEFENDANT

HON. GRANT C. JAQUITH                     KATHRYN S. POLLACK, ESQ.
United States Attorney                    Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
CHIEF U.S. MAGISTRATE JUDGE

                                   ORDER

     Currently pending before the court in this action, in which plaintiff
seeks judicial review of an adverse administrative determination by the

Acting Commissioner of Social Security, pursuant to 42 U.S.C. §' 405(g)

and 1383(c)(3), are cross-motions for judgment on the pleadings.1 Oral

argument was heard in connection with those motions on March 21, 2019,

during a telephone conference conducted on the record. At the close of

argument, I issued a bench decision in which, after applying the requisite

deferential review standard, I found that the Acting Commissioner=s

determination resulted from the application of proper legal principles and is

supported by substantial evidence, providing further detail regarding my

reasoning and addressing the specific issues raised by the plaintiff in this

appeal.

      After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

      ORDERED, as follows:

      1)     Defendant=s motion for judgment on the pleadings is



      1 This matter, which is before me on consent of the parties pursuant to 28
U.S.C. ' 636(c), has been treated in accordance with the procedures set forth in
General Order No. 18. Under that General Order once issue has been joined, an action
such as this is considered procedurally, as if cross-motions for judgment on the
pleadings had been filed pursuant to Rule 12(c) of the Federal Rules of Civil
Procedure.

                                         2
GRANTED.

      2)    The Acting Commissioner=s determination that the plaintiff was

not disabled at the relevant times, and thus is not entitled to benefits under

the Social Security Act, is AFFIRMED.

      3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:      March 25, 2019
            Syracuse, NY




                                      3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------------------x
JARMIE DAVID M.,

                             Plaintiff,
vs.                           5:18-CV-85

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                            Defendant.
--------------------------------------------x

      Transcript of a Decision held during a
Telephone Conference on March 21, 2019, at the James

Hanley Federal Building, 100 South Clinton Street,

Syracuse, New York, the HONORABLE DAVID E. PEEBLES,
United States Magistrate Judge, Presiding.

                     A P P E A R A N C E S

                        (By Telephone)
For Plaintiff:       OLINSKY LAW GROUP
                     Attorneys at Law
                     300 S. State Street, Suite 420
                     Syracuse, New York 13202
                       BY: EDWARD A. WICKLUND, ESQ.


For Defendant:       SOCIAL SECURITY ADMINISTRATION
                     Office of Regional General Counsel
                     Region II
                     26 Federal Plaza - Room 3904
                     New York, New York 10278
                       BY: KATHRYN S. POLLACK, ESQ.

                Jodi L. Hibbard, RPR, CSR, CRR
             Official United States Court Reporter
                    100 South Clinton Street
                 Syracuse, New York 13261-7367
                         (315) 234-8547
                                                                9


1               THE COURT:   This is an action brought by the
2    plaintiff pursuant to 42 United States Code Sections 405(g)

3    and 1383(c)(3) to challenge a determination by the Acting

4    Commissioner finding that the defendant -- I'm sorry, the
5    plaintiff was not disabled at the relevant times and

6    therefore ineligible for the benefits sought.

7               The background is as follows:   Plaintiff is, was
8    born in May of 1975 and is currently 43, approaching 44 years

9    of age; he was 41 years old at the time of the hearing, and
10   32 at the time of his alleged disability onset, which is said

11   to be March 10, 2008.    He stands somewhere between 5-foot-1

12   and 5-foot-7, the evidence is conflicting regarding his
13   height.   He weighs approximately between 130 and 137 pounds.

14   Plaintiff has no high school degree.   The evidence is

15   equivocal concerning how far he went in school.   At page 216
16   there's indication that he only went through fifth grade; at

17   363 and 529, he states eighth grade.   He was in special
18   education classes while in school.   He reports having a fifth

19   grade reading ability and a third grade math ability.

20   Plaintiff has no driver's license.   He lives with his mother
21   and brother in a two-story house in Homer, New York.

22   Plaintiff is not working and has no significant past work.

23   He worked as a janitor from January through May of 2006,
24   that's at 207 and 216 of the administrative transcript.    He

25   stopped working when his grandmother got sick and he had to



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                                  10


1    take care of her, that's at 215.
2               Medically, plaintiff suffers from both physical and

3    mental limitations.    He suffered a severe leg trauma in

4    either 2007 or 2008, when he was struck by a vehicle while
5    riding his bicycle.    He's had two surgeries to repair the

6    damage.   The most recent was in October of 2014 when he

7    underwent a superficial peroneal neurological fascial hernia
8    and hardware removal.    He suffers from asthma and COPD, he

9    uses a puffer, and reports that weather and activity
10   exacerbate his breathing conditions.   It was noted in the

11   records that plaintiff has never -- has not undergone

12   physical therapy despite recommendations.     He's had no
13   emergency room or hospitalization, undergone no injections,

14   and does not use a cane or other ambulatory assistance.      He

15   has been primarily on gabapentin although he has also been
16   prescribed Prednisone, Daliresp, Spiriva, Advair, and

17   Ventolin, those for his breathing issues.
18              Mentally, plaintiff suffers from some limitations

19   and reportedly is in the borderline area cognitively

20   according to Dr. Noia, 365, and Dr. Shapiro at 431, but has
21   had no mental health treatment, that's at 50 and 363.       He

22   treats for his breathing conditions with Dr. El Bayadi,

23   S-h-e-r-i-f is the first name, and Nurse Practitioner Darcy
24   DeFruscio.    There has been FEV1 testing over time.

25   February 2014, the result was 1.49 or 37 percent breathing



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                 11


1    capacity; July 25, 2014, 1.75 or 44 percent; January 20,
2    2015, 1.69 or 43 percent; July 31, 2015, 1.62 or 41 percent;

3    February 2, 2016, 1.69 or 48 percent.

4               The plaintiff drinks alcohol and apparently in
5    considerable quantities from time to time, reporting at one

6    point consuming a six-pack per day, that's at 298 of the

7    administrative transcript.
8               Plaintiff has taken different positions regarding

9    smoking.   At one point it was reported that he smokes one
10   pack per day, that's at 370 and 464.    During the hearing he

11   states that he was down to one half pack per day at 47.     He

12   has been advised by his health care providers to stop
13   smoking.

14              Plaintiff has also had, taken different positions

15   regarding marijuana.    At the hearing he denied smoking
16   marijuana since childhood, that's page 45, but he admitted to

17   Dr. Ganesh and there are other references in the record that
18   show that he continues to smoke marijuana.    464 is one

19   reference.

20              For activities of daily living, plaintiff makes and
21   drinks coffee, listens to the radio, watches television, he

22   sews, he plays the bass although not recently since his bass

23   was stolen, he does not do chores.   He can shower and dress,
24   he does not take public transportation, he does socialize, he

25   does some cooking, cleaning, laundry, and shopping, and



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                12


1    that's reported at 48, 49; Dr. Figueroa, 370; Dr. Noia, 365;
2    Dr. Shapiro, 431, also 464.

3             Procedurally, the plaintiff applied for

4    Supplemental Security Income or SSI benefits on September 16,
5    2014 alleging an onset date of March 10, 2008, and claiming

6    he cannot work due to COPD, asthma, a bad back, and rod and

7    screws in his left leg.   That's at 215.   It was noted in the
8    administrative law judge's decision that plaintiff had prior

9    unsuccessful applications for benefits.
10            A hearing was conducted by Administrative Law Judge

11   Rosanne Dummer on September 9, 2016.   ALJ Dummer issued a

12   decision on December 20, 2016 finding that plaintiff was not
13   disabled at the relevant times and therefore ineligible for

14   the benefits sought.   That became a final determination of

15   the agency on November 21, 2017 when the Social Security
16   Administration Appeals Council denied plaintiff's application

17   for review.
18            In her decision, ALJ Dummer applied the familiar

19   five-step sequential test for determining disability.   She

20   found at step one that plaintiff had not engaged in
21   substantial gainful activity since September 16, 2011 -- I'm

22   sorry, 2014, the date of the application.

23            At step two, she concluded that plaintiff suffered
24   from -- suffers from severe impairments within the meaning of

25   the regulations including status post 2008 vehicle/pedestrian



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                13


1    accident, open reduction internal fixation left leg, status
2    post October 2014 left leg neurectomy of superficial peroneal

3    nerve, asthma, COPD, and a learning disability.

4             At step three, the administrative law judge
5    concluded that plaintiff's condition did not meet or

6    medically equal any of the listed presumptively disabling

7    conditions set forth in the Commissioner's regulations,
8    considering Listings 1.02A, 1.03, 3.02A, 3.02B, 12.02, 12.04,

9    and 12.09.
10            The administrative law judge then surveyed the

11   record and concluded that plaintiff retains the residual

12   functional capacity to perform a range of medium work with
13   limitations both exertional and nonexertional that are set

14   forth on page 23 of the administrative transcript.

15            At step four, applying that RFC, the administrative
16   law judge concluded that plaintiff had no past relevant work

17   of significance, and therefore proceeded to step five where
18   the burden obviously shifts to the Commissioner.

19            At step five, the administrative law judge noted

20   that if plaintiff could perform a full range of medium work,
21   a finding of no disability would be directed by the Medical

22   Vocational Guidelines set forth in the regulations, and

23   specifically Rule 203.25.    She, however, enlisted the
24   testimony of a vocational expert and based on hypothetical

25   approximating, closely approximating the residual functional



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                14


1    capacity, determined that plaintiff is capable of performing
2    a wide range of work at both the medium, the light, and the

3    sedentary level, and therefore was not disabled at the

4    relevant times.
5             As you know, my task is limited, the standard I

6    apply is extremely deferential.   I must determine whether the

7    finding of the Commissioner is supported by substantial
8    evidence and resulted from application of correct legal

9    principles.   The standard of substantial evidence is again
10   deferential and it requires me only to conclude that there is

11   such evidence as reasonable minds would find support a

12   conclusion.
13            The centerpiece of plaintiff's argument is

14   surrounding Dr. El Bayadi's opinions as a treating source.

15   Undeniably, the opinion of a treating physician regarding the
16   nature and severity of an impairment is entitled to

17   considerable deference if it is supported by medically
18   acceptable clinical and laboratory diagnostic techniques and

19   not inconsistent with other substantial evidence.   Opinions

20   of a treating source, however, are not controlling if
21   contrary to substantial evidence in the record including

22   opinions of other medical experts.

23            Where the medical statement of a treating source is
24   not given controlling weight, the regulations provide

25   specific factors that must be considered by the



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                15


1    administrative law judge, and the administrative law judge
2    must provide specific reasons for the rejection, reasons that

3    would permit meaningful judicial review.

4                In this case, Dr. El Bayadi's opinions were
5    discussed at length by Administrative Law Judge Dummer, and

6    specifically the restrictions at Section 7 concerning

7    exposure to irritants was adopted in the residual functional
8    capacity finding of the administrative law judge;

9    specifically that plaintiff must avoid even moderate
10   exposure.    What was not accepted were some of the very

11   limiting requirements including the exertional requirements,

12   page 2 of Dr. El Bayadi's medical source statement, and the
13   opinions, page 3, regarding being off task and absent.     Those

14   were mentioned, as counsel for the Commissioner has noted,

15   excuse me, at pages 28 and 29 of the administrative
16   transcript, and there are reasons given why Dr. El Bayadi's

17   more limiting opinions were not credited.
18               I find that there is a basis for meaningful

19   judicial review.    It was noted that -- excuse me a second --

20   plaintiff was only seen every six months by Dr. El Bayadi or
21   his nurse practitioner, never underwent any emergency room

22   treatment or hospitalization, admits that he smokes

23   cigarettes and marijuana.    There's an indication that he does
24   very well and his symptoms are at baseline, including at 440,

25   446, 451 of the administrative transcript.    It was noted that



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                   16


1    Dr. Ganesh in her medical statement indicated no limitation
2    regarding irritants at 465, although at 470 concluded that

3    the plaintiff should never be around any irritants.     That

4    portion of Dr. Ganesh's opinion was properly rejected because
5    clearly he smokes and therefore "never" is something that is

6    not meaningful and is not consistent with Dr. El Bayadi.

7    Dr. Figueroa did note that plaintiff should avoid smoking,
8    dust, and any irritants that might aggravate asthma, that's

9    at 371.    Dr. Barquet was more restrictive, as the
10   administrative law judge noted, and again, at page 535 said

11   never be exposed to humidity, dust, odors, extreme heat, and

12   cold.   The ALJ again properly rejected that as inconsistent
13   with the smoking and the medical record.      It is for the

14   administrative law judge to weigh conflicting opinions

15   provided that there is a basis again for meaningful judicial
16   review, particularly when a treating source statement is

17   rejected.
18               As counsel for plaintiff conceded, there is no

19   requirement that a particular medical source statement or

20   consultative opinion be adopted wholesale, particularly if
21   it's not well supported.    So I don't -- I don't find, and

22   plaintiff conceded during oral argument that there's no

23   challenge to the mental components of the residual functional
24   finding.    And so the question really is whether a reasonable

25   fact finder could conclude as the administrative law judge



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                               17


1    did, or conversely, could no reasonable fact finder conclude
2    that that way.

3             In this case, I find that the determination is well

4    supported by the various treatment records and medical
5    opinions of evidence.    At step five, the administrative law

6    judge, properly in my view, elicited vocational expert

7    testimony.    The hypothetical that was given to the vocational
8    expert is supported and consistent with the residual

9    functional capacity, and the opinions of the vocational
10   expert satisfy the Commissioner's burden at step five.    I

11   therefore conclude that correct legal principles were applied

12   and the determination is supported by substantial evidence.
13            I will therefore grant judgment on the pleadings to

14   the defendant in this case.    Thank you both for excellent

15   presentations, both in writing and verbally.   I hope you have
16   a good day.

17            MR. WICKLUND:     Thank you, your Honor.
18            MS. POLLACK:     Thank you, your Honor.

19                    (Proceedings Adjourned, 11:23 a.m.)

20
21

22

23
24

25



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
1                  CERTIFICATE OF OFFICIAL REPORTER
2

3

4        I, JODI L. HIBBARD, RPR, CRR, CSR, Federal
5    Official Realtime Court Reporter, in and for the

6    United States District Court for the Northern

7    District of New York, DO HEREBY CERTIFY that
8    pursuant to Section 753, Title 28, United States

9    Code, that the foregoing is a true and correct
10   transcript of the stenographically reported

11   proceedings held in the above-entitled matter and

12   that the transcript page format is in conformance
13   with the regulations of the Judicial Conference of

14   the United States.

15
16                        Dated this 22nd day of March, 2019.

17
18

19                                /S/ JODI L. HIBBARD

20                                JODI L. HIBBARD, RPR, CRR, CSR
                                  Official U.S. Court Reporter
21

22

23
24

25



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
